Tompkins, J. (dissenting).
The prosecutrix was a married woman when conception took place, and in the absence of incontrovertible proof of non-access of the husband, the presumption is that the child is legitimate. That presumption was not overcome. The only testimony was given by the wife and that was that they had not lived together for four years. During that time they both lived in the city of Poughkeepsie; she maintained her residence in one section and her husband lived at the home of his mother. She further testified that up to the time of her intercourse with the defendant on November 26, 1927, she called at the residence o'f her husband “ most every day ” for the purpose of visiting with her children, who were living with their father, and that on these visits to her husband’s residence she saw her husband “ on many occasions.” Her testimony that she and her husband had not lived together for four years, even if competent, was wholly insufficient to overcome the presumption, but in my opinion it was not competent for that purpose, and, although not objected to, it had no probative force because of its incompetency.
Order of filiation of the Children’s Court of Dutchess county affirmed.